          Case 1:20-cr-00261-ABJ Document 2 Filed 11/25/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
                                                     :
              v.                                     :      Case No. 20-CR-261 (ABJ)(RMM)
                                                     :
GREGORY SIMPSON,                                     :
                                                     :
                   Defendant.                        :

   GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (f)(1)(E) and 18 U.S.C. §

3142 (d)(1)(A)(iii) of the federal bail statute. The Government requests that the following points

and authorities, as well as any other facts, arguments and authorities presented at the detention

hearing, be considered in the Court’s determination regarding pre-trial detention.

                                     I. Procedural History

       The defendant is charged by Indictment with one count of Unlawful Possession of a

Firearm and Ammunition by a Person Convicted of Crime Punishable by Imprisonment for a Term

Exceeding One Year, in violation of Title 18 U.S.C. § 922(g)(1). At today’s initial appearance,

the government intends to orally move for detention pending trial pursuant to the above-referenced

provision of the federal bail statute, and any additional provisions that may apply upon review of

the Pretrial Services Agency report. Upon agreement with the defense and in light of the current

national public health emergency related to COVID-19, the Government intends immediately to

proceed to the detention hearing.
            Case 1:20-cr-00261-ABJ Document 2 Filed 11/25/20 Page 2 of 6




                              II. Legal Authority and Argument

       As a preliminary matter, the “rules concerning the admissibility of evidence in criminal

trials do not apply to the presentation and consideration of information at the [detention] hearing.”

18 U.S.C. § 3142(f). Specifically, the presentation of hearsay evidence is permitted. Id.; United

States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996). Moreover, the government is not required

to “spell out in precise detail how the government will prove its case at trial, nor specify exactly

what sources it will use.” United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986); United

States v. Williams, 798 F. Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing should not

be used as a discovery device and cross-examination should be limited to the disputed issues, since

the detention hearing is not to be turned into a mini-trial and is not to be used as a subterfuge to

obtain discovery. Smith, 79 F.3d at 1210, see also Williams, 798 F. Supp. at 36.

       There are four factors under Section 3142(g) that the Court should analyze in determining

whether to detain the defendant pending trial: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against the defendant; (3) his history and characteristics;

and (4) the nature and seriousness of the danger to any person or the community that would be

posed by his release. See 18 U.S.C. ' 3142(g). A review and understanding of the facts and

circumstances in this case require the Court to conclude that there is no condition or combination

of conditions that would assure the safety of the community. See 18 U.S.C. ' 3142(e)(1).

       A.      Nature and Circumstances of the Offenses Charged

       The first factor to be considered, the nature and circumstances of the offense charged

weighs in favor of detention. On October 11, 2020 at approximately 7:55 p.m., members of the

Metropolitan Police Department, Gun Recovery Unit were on patrol and saw the defendant inside


                                                 2
           Case 1:20-cr-00261-ABJ Document 2 Filed 11/25/20 Page 3 of 6




a Nissan, Altima at or around the area of 2718 Douglas Place, Southeast, Washington, D.C. When

the officers approached the Nissan in their vehicle, they observed that the Nissan was occupied by

three men. There were two men in the front and the defendant was seated in the back passenger

seat and, at the time, the Nissan was parked such that it was facing the officers’ vehicle as they

drove toward it. When the officers car was in close proximity to the Nissan, their headlights

streamed into the car and both Officers Jeskie and Smith observed the defendant lifting up his body

and tilting his pelvis in such a way that provided him access his front waistband. Additionally,

those officers also saw the defendant making hand movements in his waistband area by reaching

his right hand toward his groin area, inside of his pants.

       At that point, the officers parked, got out of their car, and approached the Nissan. Officer

Jeskie went directly to the back passenger area of the car and, when he looked inside, he further

observed the defendant manipulating what the officer believed to be an object in the groin-area of

his jeans. Based on the defendant’s behavior up to that point, the officers believed that the

defendant was in possession of a firearm and that was the object he was manipulating inside of his

pants. As a result, Officer Jeskie asked the defendant to get out of the car and opened the door in

order to permit him to do so.

       In response, the defendant slowly stepped out of the car and attempted to use both arms to

cover the front of his waistband, obscuring the officers’ view of that area. Then, the defendant

attempted to begin walking away by brushing past the officers, but other officers quickly stopped

him. Officer Sfoglia performed a pat down of the area where the firearm was believed to be and

the officer felt a hard object consistent with that of a gun. Defendant was then searched and

officers recovered a firearm from the defendant’s compression shorts, which he had on under his


                                                  3
            Case 1:20-cr-00261-ABJ Document 2 Filed 11/25/20 Page 4 of 6




jeans. The firearm was a black Glock 30 .40 caliber handgun bearing a serial number

“EXY478US”. The handgun was loaded with one round of ammunition in the chamber and ten

rounds of .40 caliber ammunition in a ten-round capacity magazine.




       B.      Weight of the Evidence against the Defendant

       The second factor to be considered, the weight of the evidence, also weighs in favor of

detention. The evidence against the defendant is very strong. The officers recovered the gun

directly from the defendant’s person, in the exact area where they saw him manipulating an object

inside of his pants. Beyond that, the entirety of the gun recovery was captured on at least three

officers’ body-worn cameras and an officer took several still photographs of the gun inside the

defendant’s pants and as they removed it from his compression shorts.

       C.      The Defendant’s History and Characteristics

       The third factor, the history and characteristics of the person, similarly weighs in favor of

detention. At the time of the instant offense, the defendant is and remains on supervision for an

Assault with Intent to Kill While Armed conviction, which he sustained under Case Number 2009

CF3 018480. For that crime, the Court (Robert I. Richter, J.) sentenced the defendant to 108

months incarceration, to be followed by five years of post-release supervision; the defendant’s
                                              4
             Case 1:20-cr-00261-ABJ Document 2 Filed 11/25/20 Page 5 of 6




supervision began on October 6, 2017, and is set to expire on October 5, 2022. The facts of the

underlying Assault with Intent to Kill While Armed offense are gravely concerning to the

Government. Specifically, the defendant walked up to the victim, who had his back to the

defendant, called out the victim’s name, and before the victim could fully turn around, the

defendant shot him in the back of the neck. As a result, the victim was paralyzed from the chest

down.

        Separately, while the Government will not outline the specific nature of the defendant’s

juvenile record, it urges the Court to review those convictions outlined on pages 3-4 of the Pre-

Trial Services report.

        D.      Danger to the Community

        The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs in favor of detention. At the time of the instant

offense gun offense, the defendant was on supervision for Assault with Intent to Kill While Armed,

where he used a loaded firearm to shoot a victim at close range, resulting in the victim’s paralysis

from the chest down. There is no question then, that the defendant’s possession of yet another

fully loaded firearm raises dire concerns about the defendant’s dangerousness.

        The defendant’s conduct of (1) possessing a loaded firearm, (2) while out in the

community, and (3) while on supervision of Assault with Intent to Kill While Armed, militates the

defendant’s pre-trial detention, in that there is no condition or combination of conditions that

would ensure the safety of the community. A firearm has the potential of causing meaningful

bodily injury to innocent members of the community, to include death. For these reasons, the

government submits that the Court should order the defendant’s detention during the pendency of


                                                 5
          Case 1:20-cr-00261-ABJ Document 2 Filed 11/25/20 Page 6 of 6




this case to protect the community.

                                        III. Conclusion

       The government respectfully requests that the Court issue an Order granting its motion that

the defendant be held without bond pending trial.

                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            ACTING UNITED STATES ATTORNEY
                                            New York Bar No. 4444188

                                      By:    /s/______________________________
                                            Kelly L. Smith
                                            New York Bar No. 5321971
                                            Assistant United States Attorney
                                            Federal Major Crimes Section
                                            United States Attorney’s Office for D.C.
                                            555 Fourth Street, N.W., Fourth Floor
                                            Washington, D.C. 20530
                                            E-mail: Kelly.Smith@usdoj.gov
                                            Telephone: (202) 436-5921



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this pleading to be served upon defense
counsel, this 25th day of November 2020.
                                                         /s/
                                                    Kelly L. Smith
                                                    Assistant United States Attorney




                                                6
